                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
_______________________________________

SHAWN WINTERS,                         :
                  Petitioner,          :
                                       :
            v.                         :                No. 2:18-cv-02251
                                       :
ERIC TICE,                             :
SUPERINTENDENT, SCI SMITHFIELD;        :
THE DISTRICT ATTORNEY OF               :
PHILADELPHIA COUNTY; and THE           :
PENNSYLVANIA ATTORNEY GENERAL, :
                  Respondents.         :
_______________________________________

                                    OPINION
                    Report and Recommendation, ECF No. 19 – Adopted

Joseph F. Leeson, Jr.                                                         February 18, 2020
United States District Judge


I.     INTRODUCTION

       Petitioner Shawn Winters filed a petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254, challenging his conviction in the Philadelphia County Court of Common Pleas for first-

degree murder. Magistrate Judge Marilyn Heffley issued a Report and Recommendation

(“R&R”) recommending that the habeas corpus claims be denied and dismissed. Winters has

filed objections to the R&R. For the reasons set forth below, the R&R is adopted.

II.    STANDARDS OF REVIEW

       A.      R&R

       When objections to a report and recommendation have been filed under 28 U.S.C.

§ 636(b)(1)(C), the district court must make a de novo review of those portions of the report to

which specific objections are made. 28 U.S.C. § 636(b)(1)(C); Sample v. Diecks, 885 F.2d 1099,

                                                1
                                             021820
1106 n.3 (3d Cir. 1989). “District Courts, however, are not required to make any separate

findings or conclusions when reviewing a Magistrate Judge’s recommendation de novo under 28

U.S.C. § 636(b).” Hill v. Barnacle, 655 F. App’x. 142, 147 (3d Cir. 2016). In the absence of a

specific objection, the district court is not statutorily required to review the report, under de novo

or any other standard. 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 152 (1985).

Nevertheless, the Third Circuit Court of Appeals has held that it is better practice to afford some

level of review to dispositive legal issues raised by the report, Henderson v. Carlson, 812 F.2d

874, 878 (3d Cir. 1987), writ denied 484 U.S. 837 (1987); therefore, the court should review the

record for plain error or manifest injustice. Harper v. Sullivan, No. 89-4272, 1991 U.S. Dist.

LEXIS 2168, at *2 n.3 (E.D. Pa. Feb. 22, 1991); see also Oldrati v. Apfel, 33 F. Supp. 2d 397,

399 (E.D. Pa. 1998). The “court may accept, reject, or modify, in whole or in part, the findings

and recommendations” contained in the report. 28 U.S.C. § 636(b)(1)(C).

       B.      Habeas corpus petitions under 28 U.S.C. § 2254

       Pursuant to the Antiterrorism and Effective Death Penalty Act (“AEDPA”), “state

prisoners must give the state courts one full opportunity to resolve any constitutional issues by

invoking one complete round of the State’s established appellate review process” before seeking

federal habeas review. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). Where a petitioner

has failed to properly present his claims in the state court and no longer has an available state

remedy, he has procedurally defaulted those claims. See id. at 847-48. An unexhausted or

procedurally defaulted claim cannot provide the basis for federal habeas relief unless the

petitioner “can demonstrate cause for the default and actual prejudice as a result of the alleged

violation of federal law, or demonstrate that failure to consider the claims will result in a

fundamental miscarriage of justice.” See Coleman v. Thompson, 501 U.S. 722, 732-33, 750

                                                  2
                                               021820
(1991) (explaining that a “habeas petitioner who has defaulted his federal claims in state court

meets the technical requirements for exhaustion [because] there are no state remedies any longer

‘available’ to him”). The Supreme Court has held that the ineffectiveness of counsel on

collateral review may constitute “cause” to excuse a petitioner’s default. See Martinez v. Ryan,

566 U.S. 1 (2012). The fundamental miscarriage of justice exception “applies to a severely

confined category: cases in which new evidence shows ‘it is more likely than not that no

reasonable juror would have convicted [the petitioner].’” McQuiggin v. Perkins, 569 U.S. 383,

395 (2013) (quoting Schlup v. Delo, 513 U.S. 298, 329 (1995)).

       The AEDPA “imposes a highly deferential standard for evaluating state-court rulings and

demands that state-court decisions be given the benefit of the doubt.” Felkner v. Jackson, 562

U.S. 594, 598 (2011) (internal quotations omitted); See also 28 U.S.C. § 2254(d); 1 Knowles v.

Mirzayance, 556 U.S. 111, 123 (2009) (holding that there is a “doubly deferential judicial review

that applies to a Strickland claim evaluated under the § 2254(d)(1) standard” because the

question before a federal court is not whether the state court’s determination was correct, but

whether the determination was unreasonable); Hunterson v. Disabato, 308 F.3d 236, 245 (3d Cir.

2002) (“[I]f permissible inferences could be drawn either way, the state court decision must

stand, as its determination of the facts would not be unreasonable.”). Additionally, “a federal

habeas court must afford a state court’s factual findings a presumption of correctness and that []

presumption applies to the factual determinations of state trial and appellate courts.” Fahy v.



1
          “An application for a writ of habeas corpus on behalf of a person in custody pursuant to
the judgment of a State court shall not be granted with respect to any claim that was adjudicated
on the merits in State court proceedings unless the adjudication . . . resulted in a decision that
was contrary to, or involved an unreasonable application of, clearly established Federal law . . .;
or . . . resulted in a decision that was based on an unreasonable determination of the facts . . . .”
28 U.S.C. § 2254(d).
                                                   3
                                                021820
Horn, 516 F.3d 169, 181 (3d Cir. 2008). The habeas petitioner has the “burden of rebutting the

presumption of correctness by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1).

       C.      Claims of ineffective assistance of counsel

       To establish counsel’s ineffectiveness, a petitioner must show: (1) counsel’s performance

fell below an objective standard of reasonableness; and (2) the performance was prejudicial to

the defense. Strickland v. Washington, 466 U.S. 668 (1984). There is a strong presumption that

counsel is effective and the courts, guarding against the temptation to engage in hindsight, must

be “highly deferential” to counsel’s reasonable strategic decisions. Marshall v. Hendricks, 307

F.3d 36, 85 (3d Cir. 2002). The mere existence of alternative, even more preferable or more

effective, strategies does not satisfy the first element of the Strickland test. Id. at 86. To

establish prejudice under the second element, the petitioner must show that there is “a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Roe v. Flores-Ortega, 528 U.S. 470, 482 (2000) (quoting Strickland, 466 U.S. at

694). “Judicial scrutiny of counsel’s performance must be highly deferential.” Strickland, 466

U.S. at 689 (explaining that courts should not second-guess counsel’s assistance and engage in

“hindsight, to reconstruct the circumstances of counsel’s challenged conduct”). The court must

consider the totality of the evidence and the burden is on the petitioner. Id. at 687, 695.

       When considering ineffective assistance of counsel claims under § 2254, the question

before a federal court is not whether the state court’s determination was correct, but whether the

determination was unreasonable. Knowles, 556 U.S. at 123. “And, because the Strickland

standard is a general standard, a state court has even more latitude to reasonably determine that a

defendant has not satisfied that standard.” Id. (describing “the doubly deferential judicial review

that applies to a Strickland claim evaluated under the § 2254(d)(1) standard”).

                                                  4
                                               021820
IV.     ANALYSIS

        Magistrate Judge Heffley reviewed the five habeas claims and determined that the first,

fourth, and fifth claims are procedurally defaulted, and that all claims lack merit. Winters

objects to the rulings on his first and third claims.

        After review, this Court concludes that Winters has failed to show cause and prejudice to

excuse his default of the first, fourth, and fifth claims, or that a fundamental miscarriage of

justice will result if these claims are not considered. Further, all claims lack merit. The

objections are overruled for the reasons discussed herein and for those set forth in R&R.

        A.      Winters was not prejudiced by trial counsel’s introduction of his relatively
                minor criminal history during direct examination.

        In his first ground for habeas relief, Winters argues that trial counsel was ineffective for

asking him about two prior convictions during direct examination. Winters asserts that because

of the age of the convictions, the prosecution was precluded from introducing them at trial;

therefore, trial counsel should not have brought them out during direct examination.

        Magistrate Judge Heffley determined that the claim is procedurally defaulted because it

was not raised during the state post-conviction proceedings. The Magistrate Judge further

concluded that “given the substantial evidence supporting the conviction and the marginal impact

[Winters’s] relatively minor criminal history had on his credibility,” he was not prejudiced by

PCRA counsel’s failure to raise the claim. See R&R 8, ECF No. 19 (explaining, also, that “the

trial court precluded the prosecution from using the criminal history to discredit Winters and did

not reference it when instructing the jury on their evaluation of Winters’ credibility).

        After de novo review, this Court agrees with Magistrate Judge Heffley. At trial, counsel

questioned Winters about a 1995 conviction for theft for which Winters was sentenced to one-

year probation, as well as a 1995 conviction for shoplifting, which was a summary offense for
                                                   5
                                                021820
which Winters received only a fine. See Trial N.T. 241:5-22, Trial, Vol. 4, July 20, 2010. These

offenses occurred when Winters, who was thirty-eight at the time of trial, was twenty-two and

twenty-three years old. See id. Trial counsel explained that his reason for introducing the

convictions was because it gave him a “tremendous tactical advantage . . . ‘cause [the jury]

hear[s] about a theft, retail theft, and maybe they figure that’s all he has.” N.T. 3:17 – 4:5, Trial,

Vol. 5, July 21, 2010. This Court must be “highly deferential” to counsel’s reasonable strategic

decisions and even if a more effective strategy would have been to not introduce the priors, trial

counsel’s conduct did not fall below an objective standard of reasonableness, nor did the

introduction of these minor offenses from fifteen years prior prejudice Winters.

       Winters’s objection is overruled and the first habeas claim is denied and dismissed.

       B.      Trial counsel was not ineffective for failing to object to an accomplice-
               liability instruction.

       Winters objects to the Magistrate Judge’s ruling on his third habeas claim, whether trial

counsel was ineffective for failing to object to an accomplice-liability instruction. Winters

asserts that when considering this claim, it is necessary to also review his second habeas claim

regarding trial counsel’s failure to request a corrupt-source instruction. Winters contends there

was insufficient evidence to support an accomplice-liability instruction. Alternatively, he argues,

if there was sufficient evidence to support an accomplice-liability instruction, there was

necessarily sufficient evidence to support a corrupt-source instruction. Winters asserts that

because the jury was going to be instructed on accomplice liability, it was unreasonable for trial

counsel to think a corrupt-source instruction would have undermined the defense.

       After de novo review, this Court finds the third habeas claim lacks merit because there

was sufficient evidence to support an accomplice-liability instruction. Evidence was presented at

trial that Winters periodically supplied the victim with drugs, which the victim would then sell to
                                                  6
                                               021820
others. On the day of the shooting, Winters picked the victim up at her house and drove her to an

alley where they were to meet a third-party to obtain the drugs. Also present near the alley was

an individual (“witness”) who also intended to purchase drugs from Winters. The victim was

shot and killed in the alley. Winters testified that all four of them were in the alley, and after he

left to get something from his car he heard gunshots. Winters testified that either the witness or

the third-party shot the victim. The witness, on the other hand, testified for the Commonwealth

that he was waiting in his car and saw Winters, the victim, and the third-party walk into the alley.

He heard gunshots and saw Winters flee from the alley. The witness testified that when he spoke

with Winters after the shooting, Winters told him that he shot the victim.

       From this evidence, a jury could conclude that Winters was the shooter or that he was an

accomplice to the shooting by arranging the meeting and driving the victim to the alley where

she would be killed. The R&R correctly states that in “Pennsylvania, a jury instruction is

appropriate when supported by the evidence at trial.” R&R 12 (citing Commonwealth v.

Browdie, 671 A.2d 668, 674 (Pa. 1996); Commonwealth v. Meadows, 553 A.2d 1006, 1014 (Pa.

Super. Ct. 1989)). Accordingly, because the evidence supported an accomplice-liability

instruction, trial counsel cannot be deemed ineffective for failing to object to the instruction.

       Furthermore, despite Winters’s suggestion that if there was sufficient evidence to support

an accomplice-liability instruction, counsel must have been ineffective for failing to request a

corrupt-source instruction, the two are not necessarily dependent. Winters’s argument assumes

that the accomplice must have been the witness, who was the only person for which a corrupt-

source instruction might apply. See Commonwealth v. Williams, 732 A.2d 1167, 1181 (Pa. 1999)

(holding that a corrupt-source instruction is “indicated in cases in which the evidence is

sufficient to present a jury question with respect to whether the Commonwealth’s witness is an

                                                  7
                                               021820
accomplice”). However, there was also evidence to suggest that the third party was Winters’s

accomplice, not the witness. Because the jury may have only been considering the third-party as

the accomplice, trial counsel may have reasonably believed that requesting a corrupt-source

instruction, would have also put the witness in the jury’s mind as a possible accomplice. In

finding no ineffectiveness by trial counsel, the state courts explained that the decision whether to

request additional points for charge is a strategic one that is in the exclusive province of counsel.

See Commonwealth v. Winters, 193 A.3d 1036 (Pa. Super. Ct. 2018). The state courts

determined that requesting a corrupt-source instruction would contradict the defense’s theory

that Winters was not an accomplice to anyone and had no involvement in the shooting. See id.

Applying the “highly deferential standard for evaluating state-court rulings,” this Court cannot

conclude that the state courts’ decisions were unreasonable. Winters’s objection is therefore

overruled. The second and third habeas claims are denied. 2

       C.      There is no basis for the issuance of a certificate of appealability.

       A certificate of appealability (“COA”) should only be issued “if the petitioner ‘has made

a substantial showing of the denial of a constitutional right.’” Tomlin v. Britton, 448 F. App’x

224, 227 (3d Cir. 2011) (citing 28 U.S.C. § 2253(c)). “Where a district court has rejected the

constitutional claims on the merits, . . . the petitioner must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or wrong.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000). “When the district court denies a habeas petition

on procedural grounds without reaching the prisoner’s underlying constitutional claim, a COA

should issue when the prisoner shows, at least, that jurists of reason would find it debatable


2
        Because Winters did not object to the Magistrate Judge’s resolution of his remaining
claims, this Court reviews them for plain error and finds none. For the reasons set forth in the
R&R, the fourth and fifth habeas claims are procedurally defaulted and lack merit.
                                                 8
                                              021820
whether the petition states a valid claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district court was correct in its procedural ruling.” Id.

       For the reasons set forth herein and in the R&R, Winters has not made a substantial

showing of the denial of a constitutional right, nor would jurists of reason find the Court’s

assessment debatable or wrong.

V.     CONCLUSION

       After de novo review of Winters’s objections to the R&R, and for the reasons set forth

herein, the R&R is adopted. The objections are overruled and the habeas claims are denied and

dismissed.

       A separate Order follows.


                                                       BY THE COURT:



                                                       /s/ Joseph F. Leeson, Jr.___________
                                                       JOSEPH F. LEESON, JR.
                                                       United States District Judge




                                                  9
                                               021820
